Matter of Ragland v City of N.Y. Dept. of Fin. (2018 NY Slip Op 02247)





Matter of Ragland v City of N.Y. Dept. of Fin.


2018 NY Slip Op 02247


Decided on March 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2018

Friedman, J.P., Tom, Kapnick, Singh, JJ.


6126 102006/16

[*1]In re Karl Ragland, Petitioner-Appellant,
vCity of New York Department of Finance, Respondent-Respondent.


Karl Ragland, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Scott Shorr of counsel), for respondent.

Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered February 2, 2017, which denied the petition to annul the determination of respondent's Appeals Board, dated October 19, 2016, denying petitioner's application to vacate the default entered against him, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The determination denying petitioner's application to vacate his default has a rational basis in the record, as petitioner provided neither a reasonable excuse for his failure to appear at the hearing nor a potentially meritorious defense (see Matter of Daniels v Popolizio, 171 AD2d 596 [1st Dept 1991]). Petitioner's assertion that he did not receive notice of the hearing, without more, does not establish a reasonable excuse for failing to appear (see Centennial El. Indus., Inc. v Ninety-Five Madison Corp., 90 AD3d 689, 690 [2d Dept 2011], lv dismissed 19 NY3d 936 [2012]).
We have considered petitioner's remaining contentions, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 29, 2018
DEPUTY CLERK